--------------------------------------------------------------------------------

Exhibit 10.5


Recording Requested By
And When Recorded Return To:
 
City of Irvine
One Civic Center Plaza
Irvine, CA 92606-5208
Attn: City Clerk
 

--------------------------------------------------------------------------------


(Exempt from Recording Fees per Gov't. Code § 6103)
 
 
 
 
 
PARK PLACE
DEVELOPMENT AGREEMENT



 
 
 
 
 
Dated October 24, 2002
 
 
 
 
 




     

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
Page
   
RECITALS
1
   
TERMS AND CONDITIONS
5
     
1.
Definitions
5
     
 
1.1   Additional Development Rules
5
 
1.2   Applicable Land Use Regulations
5
 
1.3   Development
6
 
1.4   Effective Date
6
 
1.5   Exactions
6
 
1.6   Existing Approvals
7
 
1.7   IBC Fees
7
 
1.8   Master Site Plan
7
 
1.9   Mortgagee
8
 
1.10   Point System
8
 
1.11   Processing Fees
8
 
1.12   Project
8
 
1.13   Property
9
 
1.14   Required Fees
9
 
1.15   Taxes and Assessments
10
 
1.16   Uniform Construction Codes
10
 
1.17   Additional Defined Terms
11
     
2.
Term
11
     
3.
Vested Right to Develop the Property and to Complete the Project
11
     
4.
Specific Criteria Applicable to Development of the Project
11
     
 
4.1   Applicable Rules, Regulations, and Approvals
11
 
4.2   Specification of Additional Development Rules
12
 
4.2.1   Permitted Uses, Densities, Heights, etc.
12
 
4.2.2   Timing of Development
12
 
4.2.3   Building Permits and Other Approvals and Permits
13
 
4.2.4   Procedures; Limitations on Exactions
13
 
4.2.5   Required Fees; Exemption Period
13
 
4.2.6   Taxes and Assessments
14
 
4.2.7   Transfer of Development Rights to Other IBC Sites
15

 


     

--------------------------------------------------------------------------------

 
 
    4.2.8   Amendment of Condition 4 of Density Bonus CUP
15
 
         4.2.9   Amendment of Condition 43 of Density Bonus CUP
16
 
    4.2.10   Continued Permitted Uses for Property
17
 
         4.2.11   Clarification of Minor Modifications Procedures
17
 
         4.2.12   Clarification of "Site" Definition
18
 
         4.2.13   Clarification of Building Setback - Street
18
 
         4.2.14   Method for Calculating Park Fees
18
 
         4.2.15   Future Applications for Land Use Approvals
18
 
         4.2.16   Future Discretionary Reviews
18
 
         4.2.17   Subsequent Actions and Approvals
19
 
         4.2.18   Subsequent Environmental Review
20
 
         4.2.19   State and Federal Laws
20
 
    4.2.20   Later-Enacted Regulations
22
     
 
4.3   Superseding Effect of Additional Development Rules
23
     
5.
Public Benefits
23
     
6.
Binding Effect of Agreement
23
     
 
6.1   City Bound by Agreement
23
 
6.2   Enforcement
24
 
6.3   Initiative or Other Voter-Approved Measures
24
 
6.4   Appeal
26
     
7.
Annual Review
26
     
8.
Arbitration; Damages
26
     
9.
Estoppel Certificate
29
     
10.
Encumbrances and Mortgage Protection
29
     
 
10.1   Discretion to Encumber
29
 
10.2   Mortgagee Rights and Obligations
29
 
           10.2.1   Subordination
29
 
           10.2.2   No Impairment of Lien
30
 
           10.2.3   Election to Assume Obligations
30
 
           10.2.4   Request to Modify
31
     
11.
Assignment
31

 


     

--------------------------------------------------------------------------------





12.

Successors and Assigns

31

     

13.

Notices

33

     

14.

Additional Provisions
34
     
        14.1   Relationship of Parties
34
14.2   Modification or Amendment
34
14.3   No Third Party Benificiaries
34
14.4   Not a Public Dedication
34
14.5   Severability
35
14.6   Exhibits
35
14.7   Entire Agreement
35
14.8   Governing Law; Venue
35
14.9   Consistency with Laws in Force
35
14.10   Justifiable Reliance
36
14.11   Consent
36
14.12   Covenant of Cooperation
36
14.13   Nonliability of City Officers and Employees
36
14.14   Nonliability of Developers' Members, Officers and Employees
37
14.15   Eminent Domain
37
14.16   Termination
37
14.17   Attorneys' Fees
37
14.18   Waiver
38
14.19   Recordation
38
14.20   Time
38
14.21   Construction
38
14.21   Signature Pages
38
     

 Exhibit "A" Legal Description of Property

 49

     Exhibit "B" Master Site Plan

 52

     Exhibit "C" List of Documents/Entitlements Constituting the Existing
Approvals

 53

     Exhibit "D" Applicable Land Use Regulations

 58

     Exhibit "E" Section V.E-736.5 of 1989 Zoning Code

 59

     Exhibit "F" List of Trip Rates

 60




 
     

--------------------------------------------------------------------------------




PARK PLACE
DEVELOPMENT AGREEMENT



This PARK PLACE DEVELOPMENT AGREEMENT (the "Agreement") is made and entered into
as of October 14, 2002, by and between (1) the CITY OF IRVINE, a municipal
corporation ("City" or "Irvine") and (2) CROW WINTHROP DEVELOPMENT LIMITED
PARTNERSHIP, a Maryland limited partnership ("Crow Development"), SHOPS AT PARK
PLACE LLC, a Delaware limited liability company, 3121 MICHELSON DRIVE LLC, a
Delaware limited liability company, 3161 MICHELSON DRIVE LLC, a Delaware limited
liability company, PARK PLACE PARKING COMPANY LLC, a Delaware limited liability
company, PARK PLACE HOTEL COMPANY LLC, a Delaware limited liability company,
PARK PLACE RESIDENTIAL HIGHRISE I LLC, a California limited liability company,
and PARK PLACE DEVELOPMENT LLC, a Delaware limited liability company (the
foregoing limited partnership and all of the foregoing limited liability
companies shall be referred to herein collectively as "Developers")
[hereinafter, City and Developers are sometimes collectively referred to as the
"Party" or "Parties"].

 
I.   RECITALS
 
This Agreement is entered into on the basis of the following facts,
understandings, and intentions of the Parties:
 1. Developers represent that (1) they comprise the owners of the Project (as
    defined in section 1.12 below) and consist of those entities which are the
    legal owners of, or hold equitable interests in, the Property (as defined in
    section 1.13 below), and (2) Crow Development is one of the owners of the
    Project and the managing member of all of the other owners of the Project.
    
 2. Since 1985, Developers have been in the process of developing a large
    commercial, retail, and residential project on a 90-acre site, commonly
    known as "Park Place." Located in the Irvine Business Complex (the "IBC"),
    the Park Place project (the "Project" as defined in section 1.12 below) is
    generally bounded by the 405 Freeway on the North, Jamboree Road to the
    West, Michelson Drive to the South, and the San Diego Creek to the East.

 
  1  

--------------------------------------------------------------------------------

 
      C.  The Project basically consists of a master planned business park and
residential development that includes existing and proposed restaurants,
commercial/retail buildings, office towers, a hotel, a health club, a night
club, and a day-care center and several hundred residential units to be located
in high-rise towers.

      D.  Over the past 15 years, the City has granted certain land use
approvals relating to the Project. Among these approvals was Resolution No.
87-14, dated January 27, 1987, approving Conditional Use Permit No. 86-CP-0727
(the "Original CUP") allowing conversion of the corporate headquarters
entitlement for the Property to any use in the mixed-use district.

      E.  Under the City's Zoning Code which was in effect when the Original CUP
was approved in 1987, applicants were required to pay all fees for IBC area-wide
circulation improvements ("IBC Fees") within ten (10) days of the effective date
of the conditional use permit for the converted entitlement. In addition, under
section V.E-736.5.C.2.e of that Zoning Code, all applicants who complied with
this pre-payment obligation automatically obtained a permanent exemption from
the normal time limit of three (3) years for CUPs to remain in effect before
expiring under section V.E-804.6.B and C of the Zoning Code.

      F.  On February 5, 1987, in order to comply with the requirements of
section V.E-736.5.C.2.e of the Zoning Code, Crow Development paid the City the
sum of approximately $10 million in IBC Fees. That same year, Crow Development
sought to modify the Original CUP by applying for CUP 87-CP-0829 (the "Master
CUP").

      G.  On August 17, 1989, the City's Planning Commission approved the Master
CUP. The Planning Commission specifically provided in its Resolution No. 89-1380
that the Master CUP qualified for the time limit exemption under the prior
Zoning Code, and thus would have no expiration date.
 


  2  

--------------------------------------------------------------------------------

H.  On December 13, 1989, the Subdivision Committee of the City adopted
Resolution Nos. 89-414 and 89-415, approving Vesting Tentative Parcel Map
88-TP-0110 (the "Vesting Map").

I.  Pursuant to sections 66474.2 and 66498.1 of the Government Code, and subject
to the terms and conditions of the Vesting Map, Crow Development obtained a
vested right to proceed with development in accordance with the Vesting Map and
the Master CUP in substantial compliance with the ordinances, policies,
standards, and other land use rules and regulations in effect when the City
determined that the Vesting Map application was complete, which in no event was
later than December 13, 1989.

J.  On August 1, 1991, the City's Planning Commission adopted Resolution No.
91-1584, approving Conditional Use Permit 2873-CPS (the "Density Bonus CUP") to
authorize the development of 360 residential "density bonus" units to be located
on parcels 2, 4, and 15 of the Vesting Map (currently Parcel 1 of Parcel Map
2000-202 and a portion of Parcel l of Lot Line Adjustment 45280-LL), subject to
certain conditions.

K.  In addition to approving the Original CUP, the Master CUP, the Vesting Map,
and the Density Bonus CUP, the City has issued or approved maps, plans, and
permits described in Exhibit "C" attached hereto.

L.  Without the necessity of listing all of the City's arguments and assertions
in this regard, the Parties acknowledge that the City contends that Condition
No. 37 of the Density Bonus CUP requires Developers to pay IBC Fees for each of
the 360 residential units authorized under the Density Bonus CUP.

M.  Without the necessity of listing all of the Developers' arguments and
assertions in this regard, the Parties acknowledge that Developers dispute and
deny that they are required to pay any IBC Fees for any of the 360 residential
units authorized under the Density Bonus CUP in light of the $10 million in
area-wide IBC Fees which Crow Development paid to the City in 1987.

 
  3  

--------------------------------------------------------------------------------

 
      N.  In the interest of resolving the dispute regarding the application of
IBC Fees for the 360 residential units authorized by the Density Bonus CUP, and
to set forth the nature and extent of Developers' vested rights to proceed with
the development of the Project, the City and Developers mutually desire to enter
into this Development Agreement.
 
      O.  Sections 65864 through 65869.5 of the Government Code (the
"Development Agreement Legislation") authorize the City to enter into binding
development agreements with persons having legal or equitable interests in real
property in order to, among other things, (1) provide for the orderly
development of that property in accordance with the City's rules, regulations,
and policies, (2) ensure maximum efficient utilization of resources within the
City, (3) strengthen the public planning process, (4) encourage private
participation in comprehensive planning, and (5) reduce the economic costs and
uncertainty of development.
 
      P.  The City recognizes that completion of the Project as a master
planned, mixed-use development provides substantial social and economic benefits
to the City. These benefits include housing units in the IBC to aid in the
City's jobs-to-housing balance with the associated reduction in traffic balance,
and reduction in air quality impacts, an increase in sales tax revenue, and an
increase in Transient Occupancy Tax revenue.
 
      Q.  The City has determined that entering into this Agreement will further
the goals and objectives of the City's land use planning policies by, among
other things, (1) eliminating uncertainty in the planning for, and securing the
orderly development of, the Project so that adequate long-term plans regarding
the provision of necessary infrastructure can be developed and implemented; and
(2) promoting the health, safety and welfare of the residents of the City.
 
      R.  Pursuant to the authorization set forth in the Development Agreement
Legislation, the City adopted Resolution No. 82-68 on July 13, 1982,
establishing procedures and requirements for consideration of Development
Agreements. In accordance with such rules and regulations, the City has
undertaken the necessary proceedings, has found and determined that this
Agreement is consistent with the City's General Plan and with the provisions of
the Zoning Code which are applicable to the Project.




  4  

--------------------------------------------------------------------------------

 
      S.  Specifically, on August 15, 2002, following a duly noticed public
hearing and review of the environmental documents, the City's Planning
Commission considered this Agreement and adopted Resolution No. 02-2359
recommending to the City Council of the City ("City Council") the approval and
execution of this Agreement.  On September 10 & 24 , 2002, following a duly
noticed public hearing and consideration of the environmental documents in
accordance with the requirements of the California Environmental Quality Act
("CEQA"), the CEQA Guidelines and applicable regulations, the City Council
adopted Ordinance No.01-12 approving this Agreement, finding that the Agreement
is consistent with the City's General Plan and authorizing the execution of this
Agreement. The effective date of Ordinance No.02-12 is October 24, 2002.
 
II.       TERMS AND CONDITIONS
 
NOW, THEREFORE, in light of the foregoing Recitals, and in consideration of the
representations, assurances, covenants, and promises contained herein, the
Parties agree to the following terms and conditions:
1.   Definitions. The terms used in this Agreement shall have the following
meanings:
1.1    "Additional Development Rules" shall refer to those certain conditions,
terms, restrictions, requirements, rules, regulations, policies, or standards
described in section 4.2 below which shall govern the development of the Project
in addition to the Applicable Land Use Regulations and the Existing Approvals.
1.2   "Applicable Land Use Regulations" shall mean the City's General Plan,
Zoning Code, and all other ordinances, resolutions, codes, rules, regulations,
standards, policies, programs, conditions, terms, restrictions, or requirements
of the City governing the development and use of the Property and the Project
which were in effect as of


 
  5  

--------------------------------------------------------------------------------

 
    January 1, 2002, all as more particularly described in Exhibit "D" attached
hereto, except that section V.E-736.5 of the Zoning Code in effect at the City
as of 1989, a copy of which section is attached as Exhibit "E" hereto (the "1989
Zoning Code Section"), shall also be considered part of the Applicable Land Use
Regulations for the purpose of establishing the limits on intensity of the
Project. To the extent that the provisions of the 1989 Zoning Code Section that
establish the limits on intensity of development permitted for the Property
conflict with the provisions of the City's Zoning Ordinance in effect as of
January 1, 2002 (the "Existing Zoning Code"), the 1989 Zoning Code Section shall
supersede and be controlling. Notwithstanding the foregoing, the City and
Developers agree that, in connection with the issuance of building permits for
the Project, the most current versions of the Uniform Construction Codes (as
defined in section 1.16 below), which are in effect at the time such permits are
applied for, shall be applied to the Project and shall be deemed (a) to be part
of the Applicable Land Use Regulations and (b) to supersede any earlier versions
of such Uniform Codes.
1.3   "Development" or "development" shall mean the improvement of the Property
for the purposes of completing and effecting the structures, improvements, and
facilities comprising the Project, including, without limitation, grading, the
construction of infrastructure and public facilities related to the Project
whether located within or outside the Property, the construction of structures
and buildings, and the installation of landscaping and park facilities and
improvements. Development also includes the maintenance, repair, reconstruction,
or redevelopment of any building, structure, improvement, landscaping or
facility after the construction and completion thereof.
1.4   "Effective Date" shall mean the effective date of the Ordinance adopted by
the City Council of Irvine in approving this Agreement.
1.5   "Exactions" shall mean any requirements or conditions imposed by the City
by means of any ordinance, resolution, rule, regulation, policy, or condition of
approval for the (a) dedication of land or property, (b) the payment of any
money by way of


 
  6  

--------------------------------------------------------------------------------




fees, taxes, assessments, or other charges, or (c) the improvement,
construction, or acquisition of any on-site or off-site public infrastructure,
facilities, or property in order to lessen, offset, mitigate, or compensate for
the impacts of the Project on environmental or other public concerns or
interests.
    1.6   "Existing Approvals" shall mean all maps, permits, plans,
modifications, agreements, amendments, adjustments, or other land use approvals
or entitlements of any kind adopted or approved on or before the Effective Date
relating to the development of all or any portion of the Property or the Project
which, when taken together with the Applicable Land Use Regulations and the
Additional Development Rules, shall set forth (a) the permitted uses of the
Property, (b) the maximum height and size of buildings to be constructed on the
Property, (c) the density and intensity of use of the Property, (d) the
requirements for reservation or dedication of portions of the Property for
public purposes, and (e) the timing of the development of the Project. The
Existing Approvals shall include (a) all of the maps, permits, plans,
modifications, adjustments, and other approvals listed in Exhibit "C" attached
hereto and (b) all amendments and additions thereto which are approved prior to
the Effective Date of this Agreement. For purposes of this Agreement, the
Vesting Map, and all other Existing Approvals, shall be deemed to be extended
and shall remain in effect for the term of this Agreement, unless otherwise
amended or modified in accordance with the terms of this Agreement; however, the
ordinances, policies, and standards which shall be applicable to the Vesting Map
within the meaning of section 66498.1 of the Government Code shall be deemed to
be the Applicable Land Use Regulations and the Additional Development Rules.
    1.7   "IBC Fees" shall mean any and all Irvine Business Complex development
fees for circulation improvements as more particularly described in City Council
Resolution No. 93-35, adopted by the City on March 9, 1993.
    1.8   "Master Site Plan" shall mean the master conceptual site plan for the
Property attached as Exhibit "B" to this Agreement.


 
  7  

--------------------------------------------------------------------------------




1.9   "Mortgagee" shall mean the holder of any mortgage or the beneficiary of
any deed of trust covering all or a portion of the Property which is still
subject to the provisions of this Agreement and as to which this Agreement has
not been terminated under section 12.3 or otherwise.
1.10   "Point System" shall mean the procedures and mechanisms for assigning and
adjusting development (entitlement) points to establish limits on intensity of
development within the IBC based on types of uses and amount of square footage
proposed for such uses, all as more particularly specified in section V.E-736.5
of the 1989 Zoning Code, a copy of which section is attached as Exhibit "E" to
this Agreement. The Point System, rather than the "trip budget" system provided
for under the City's Existing Zoning Code, shall remain the applicable mechanism
for determining the maximum limits on intensity of development permitted for the
Project and the Property.
1.11   "Processing Fees" shall mean the usual and customary planning,
engineering, and inspection fees and charges imposed by the City on a city-wide
basis to cover the direct, indirect and administrative costs required to review,
check, and inspect development applications submitted to the City for approval.
As of the Effective Date, the Processing Fees are established in City Council
Resolution No. 02-29, adopted on February 26, 2002. The Parties acknowledge that
the City periodically adopts resolutions amending provisions relating to the
Processing Fees, and it is further acknowledged that the Processing Fees as
established or amended by the most recent City Council action on the subject
shall apply herein.
1.12   "Project" shall mean the high-density, mixed-use office, commercial, and
residential development and associated amenities, and on-site and off-site
improvements to be constructed on the Property, which are contemplated by or
embodied within the Existing Approvals, as the same may hereafter be further
refined, enhanced or modified pursuant to the provisions of the Additional
Development Rules and this Agreement. The conceptual design of the Project is
depicted on the Master Site Plan attached as Exhibit


 
  8  

--------------------------------------------------------------------------------

 
"B" hereto and the master plan components and design parameters of the Project
are described in Exhibit "C" hereto. At present, the Project generally consists
of (a) existing commercial/retail buildings, restaurants, and parking
structures, and an office building under construction, and (b) additional
proposed improvements, including five office towers, retail, restaurants, a
hotel, a health club, a night club, a child-care facility, 360 density bonus
residential units in high-rise towers, and related facilities and amenities.
1.13   "Property" shall mean that certain real property, on which the Project is
to be developed, known originally as Parcel 2 of Final Parcel Map 85-142,
consisting of approximately 90 acres of land, and that certain airspace parcel
over and above a portion of Parcel l of Final Parcel Map 85-142, as more
currently described in Exhibit "A" and depicted on Exhibit "B" hereto.
1.14   "Required Fees" shall mean any requirement of the City for the payment of
fees in order to lessen, offset, mitigate or compensate for the impacts of the
Project on the environment or other public interests, as set forth in section
4.2.5 below. The Required Fees do not include any Processing Fees as defined in
section 1.11 above, nor do they include any Taxes and Assessments as defined in
section 1.15 below. For a period of fifteen (15) years from the Effective Date
of this Agreement, the City shall not impose any new or additional Required Fees
that the City had not approved prior to January 1, 2002, with respect to the
Project or the Property, nor shall it increase any of the Required Fees above
their current levels to the extent that such increases would otherwise apply to
the Project or the Property, provided, however, that the preceding limitation on
the City's imposition of or increase to Required Fees to the Project or the
Property shall not apply to additional or increased Required Fees that are
imposed by the City on a City-wide basis. Any such Required Fees imposed by the
City on a City-wide basis shall be adopted pursuant to resolutions or ordinances
of the City. Developers shall be deemed to have paid all IBC Fees _ applicable
to the Project or the Property, except for those IBC Fees to be paid pursuant to


 
  9  

--------------------------------------------------------------------------------




section 5 Public Benefits below, which IBC Fees shall not be increased or
decreased during the term of this Agreement.
1.15   "Taxes and Assessments" shall mean and include any general taxes imposed
for general governmental purposes, any special taxes imposed for specific
purposes, any levy or charge upon real property for a special benefit conferred
upon the real property (including any special assessment, benefit assessment,
maintenance assessment, or special assessment tax), and any assessments on
businesses to fund property-related improvements or activities. For a period of
fifteen (15) years from the Effective Date of this Agreement, the City shall not
levy or impose any new or additional Taxes and Assessments that the City had not
approved prior to January 1, 2002, with respect to any portion or business
component of the Project or the Property, nor shall it increase any of the Taxes
or Assessments above their current levels to the extent that such increases
would otherwise apply to the Project or the Property, provided, however, that
the preceding limitation on the City's imposition of Taxes and Assessments to
the Project or the Property shall not apply to additional or increased Taxes and
Assessments that are levied or imposed by the City on a City-wide basis. Any
such Taxes and Assessments levied or imposed by the City on a City-wide basis
shall be adopted pursuant to resolutions or ordinances of the City.
1.16   "Uniform Construction Codes" shall mean the 1998 California Building
Codes (Vols. 1, 2, and 3), the 1998 California Electric Code, the 1998
California Plumbing Code, the 1998 California Mechanical Code, the 1997 Uniform
Solar Energy Code, the 1997 Uniform Swimming Pool, Spa and Hot Tub Code, the
1997 Uniform Housing Code, the Uniform Administrative Code, 1997 Edition, and
the 1998 California Fire Code (including amendments thereto by the Orange County
Fire Authority), as modified and amended by official action of the City, and any
modifications or amendments to any such Code adopted in the future by the City,
for general application throughout the City.


 
  10  

--------------------------------------------------------------------------------

 
                  1.17   Additional Defined Terms. To the extent that any
capitalized terms contained in this Agreement are not defined above, such terms
shall have the meaning otherwise ascribed to them in this Agreement.
            2.    Term.    This Agreement shall commence on the Effective Date
and shall terminate on the twenty (20) year anniversary date of the Effective
Date, unless sooner terminated or extended as hereinafter provided.
            3.    Vested Right to Develop the Property and to Complete the
Project. Subject to the terms and conditions of this Agreement, Developers shall
have a vested right to proceed with the development of the Property, and to
carry out and complete the entire Project, in substantial compliance with the
Applicable Land Use Regulations, the Existing Approvals, and the Additional
Development Rules which, when taken together as a whole, shall govern the
overall design, development, and construction of the Project and all on-site and
off-site improvements and appurtenances in connection therewith.
            4.    Specific Criteria Applicable to Development of the Project.
            4.1   Applicable Rules, Regulations, and Approvals. The Applicable
Land Use Regulations, the Existing Approvals, and the Additional Development
Rules shall govern the development of the Project and the granting or
withholding of all subsequent permits or approvals required hereunder to
complete the Project; provided, however, that (a) Developers shall be subject to
all changes in any Processing Fees applicable to the Project or the Property,
provided that such Processing Fees are of general application throughout the
City, are not imposed solely with respect to the Project or the Property, and do
not constitute an unauthorized Exaction, (b) Developers shall abide by the
Uniform Construction Codes current at the time of application for such
subsequent permits or approvals, and (c) the City may, in subsequent actions
applicable to the Project or the Property and consistent with the provisions of
section 65866 of the Government Code, apply new rules, regulations, and policies
which are not inconsistent or in conflict with the Applicable Land Use
Regulations, the Existing Approvals, the Additional Development Rules, or the
intent or purpose or any of the terms, standards, or conditions of this
Agreement, and which do not materially interfere with the development of the
Property and the Project for the uses and to the height, density, intensity and
timing as provided for in this Agreement.






  11  

--------------------------------------------------------------------------------

 
                4.2   Specification of Additional Development Rules. Pursuant to
section 65865.2 of the Government Code, and in order to supplement and clarify
the rules, regulations, policies, and standards embodied in the Applicable Land
Use Regulations and the Existing Approvals, the Parties wish to specify a number
of additional conditions, terms, restrictions, and requirements to govern
subsequent ministerial and discretionary actions relating to the development of
the Project (collectively referred to herein as the "Additional Development
Rules"). For purposes of this Agreement, the Additional Development Rules shall
consist of the following:
                4.2.1   Permitted Uses, Densities, Heights, Etc. Except as
otherwise provided under the terms and conditions of this Agreement, the rules,
regulations and requirements with respect to permitted uses of the Property, the
density and intensity of use, the maximum height and size of proposed buildings,
the provisions for reservation or dedication of land for public purposes, and
the design, improvement and construction standards and specifications applicable
to the development of the Project shall be those contained in the Applicable
Land Use Regulations, the Existing Approvals, and the Additional Development
Rules.
4.2.2   Timing of Development. The Parties acknowledge that Developers cannot at
this time predict the time, the rate, or the order in which the various phases
or components of the Project will be developed. Such decisions depend upon
numerous factors which are not within the control of Developers, such as market
orientation and demand, interest rates, absorption, competition, and similar
factors. Subject to the terms and conditions of this Agreement, Developers shall
have the right to develop the Property, and to complete the Project, at such
rate, at such times, and in such order as Developers deem appropriate based on
their subjective business judgment. Nothing in this section 4.2.2 is intended
to, nor shall, alter or affect any durational limits of any permits heretofore
or hereafter issued to Developers.


 
  12  

--------------------------------------------------------------------------------

 
                        4.2.3   Building Permits and Other Approvals and
Permits. Subject to (a) Developers' compliance with this Agreement, the
Applicable Land Use Regulations, the Existing Approvals, and the Additional
Development Rules, and (b) payment of applicable Processing Fees, subject to any
rights Developers may have to protest any such Fees, City shall, during the term
hereof, issue to Developers, upon application therefor, all necessary building
permits, certificates of occupancy, or other required permits for the
construction, use, and occupancy of all or any portion of the Project or the
Property.
4.2.4   Procedures; Limitations on Exactions. The standards for granting or
withholding permits or approvals required in connection with the development of
the Project shall be governed by the Applicable Land Use Ordinances, the
Existing Approvals, and the Additional Development Rules, but the procedures for
reviewing, checking, or inspecting applications for such permits or approvals
(including Processing Fees) shall be governed by such ordinances and regulations
as may then be applicable; provided, however, that the City shall not, except as
otherwise provided in sections 1.14, 1.15, 4.2.5, 4.2.6, or 5 of this Agreement,
impose any further Exactions on the Property or the Project other than those
expressly authorized by the Existing Approvals.
4.2.5   Required Fees; Exemption Period. For a period of fifteen (15) years from
the Effective Date of this Agreement (the "Exemption Period"), the City shall
impose no new or increased Required Fees on the Project or the Property other
than new or increased Required Fees that the City imposes on a City-wide basis
as provided in section 1.14, and the only Required Fees that Developers (or
their Mortgages or Assignees) shall be obligated to pay during the Exemption
Period in connection with the Project or the Property shall be the following
fees and charges:


 
  13  

--------------------------------------------------------------------------------

 
                                (a)    IBC Fees for the 360 density bonus
residential units covered by the Density Bonus CUP, as more particularly
described in section 5 Public Benefits below;
                                (b)    Systems development charges as required
by City Ordinance No. 81-10, except that no such charges shall be imposed on any
parking structures constructed on the Property;
                                (c)    Transportation corridor fees;
                                (d)    Orange County Sanitation District
connection fees;
                                (e)    School facilities fees (Santa Ana Unified
School District and Irvine Unified School District); and
                                (f)    Park fees as required by City Subdivision
Code section V.F-1004, except that the method for calculating such fees shall be
as set forth in section 4.2.14 below.
 
 
By agreeing to pay the Required Fees to the City, Developers shall not be deemed
to waive or relinquish any rights or defenses they may have to challenge or
dispute the amount, propriety, or legality of any such Required Fees, except for
the IBC Fees to be paid pursuant to section 5 Public Benefits below.
  4.2.6   Taxes and Assessments. During the 15-year Exemption Period, the City
shall impose no new or increased Taxes and Assessments on any portion or
business component of the Project or the Property other than new or increased
Taxes and Assessments that the City imposes on a City-wide basis as provided in
section 1.15, and, subject to the foregoing, the only Taxes and Assessments that
Developers (or their Mortgagees or Assignees) shall be obligated to pay during
the Exemption Period in connection with the Project or the Property shall be
those Taxes and Assessments which were in effect and were applicable to the
Project or Property as of January 1, 2002. By agreeing to pay Taxes and
Assessments to the City, Developers shall not be deemed to waive or relinquish
any rights or defenses they may have to challenge or dispute the amount,
propriety, or legality of any such Taxes and Assessments.


 
  14  

--------------------------------------------------------------------------------




                        4.2.7   Transfer of Development Rights to Other IBC
Sites. Developers shall continue to be allowed to transfer their development
rights (points) to other sites within the IBC as previously provided under
section V.E-736.9 of the 1989 Zoning Code; however, the TDR procedures set forth
in section 9-36-17 of the Existing Zoning Code shall govern any such future
transfers. As a precondition to any future transfers to other sites within the
IBC, Developers shall be required to convert into "p.m. office trips" whatever
"points" they propose to transfer off-site, using the conversion rate of 2,173
points for every p.m. office trip transferred. In connection with any such
transfers, the receiving site shall add a.m. office trips and office average
daily trips ("ADT") based on the trip rates which are set forth in Exhibit "F"
hereto and are incorporated herein.
4.2.8   Amendment of Condition 4 of Density Bonus CUP. Subject to the terms and
conditions of this Agreement, Developers shall have a vested right to develop
360 density bonus residential units in high-rise towers to be situated in the
general locations shown on the Master Site Plan (i.e., on Parcel 1 of Parcel Map
2000-202 and on a portion of Parcel 1 of Lot Line Adjustment 45280-LL).
Concurrently with the processing and approval of this Agreement, Developers
shall process an amendment to the Density Bonus CUP before the City's Planning
Commission to amend Condition No. 4 on page 7 of Planning Commission Resolution
No. 91-1584 (the "Condition No. 4 Amendment") to delete the existing text and to
provide, as substitute language, that, prior to submitting applications for the
issuance of any precise grading permits or building permits, Developers shall
submit a pre-application including the following:
    (a)   Site plans showing building locations on Parcel 1 of Parcel Map
2000-202 and on a portion of Parcel 1 of Lot Line Adjustment 45280-LL, parking
area, refuse collection areas, loading and service areas, bicycle and pedestrian
circulation within the residential site;




  15  

--------------------------------------------------------------------------------

 
                                (b)    Landscape plans showing landscape theme
and location of all landscaped areas within the residential site;
                                (c)    Building elevations for each high-rise
tower showing building height, exterior materials, and architectural themes of
high-rise residential building; and
                                (d)    Park design.
Developers acknowledge that the City has not made any representation, promise or
warranty, and cannot make any representation, promise or warranty, regarding
what action the City's Planning Commission may take with respect to the
Condition No. 4 Amendment. Developers further acknowledge that with respect to
the Condition No. 4 Amendment, the City's Planning Commission must hold a
noticed public hearing and comply with applicable laws and ordinances, including
the California Environmental Quality Act ("CEQA"). Developers further
acknowledge that any action of the City's Planning Commission with respect to
the Condition No. 4 Amendment may be appealed to the City Council; and
Developers acknowledge that the City has not made any representation, promise or
warranty, and cannot make any representation, promise or warranty, regarding
what action the City Council may take with respect to such appeal.
                4.2.9   Amendment of Condition 43 of Density Bonus CUP.
Concurrently with the amendment referred to in paragraph 4.2.8 above, Developers
shall process an amendment to the Density Bonus CUP before the City's Planning
Commission to amend Condition 43 on page 18 of Planning Commission Resolution
No. 91-1584 (the "Condition No. 43 Amendment") to delete the existing text and
to provide, as substitute language, that, prior to the issuance of new building
permits for the construction of any residential units on the Property,
Developers shall provide the City with a shelter-in place plan consisting of the
following elements: (a) a building-wide tenant emergency notification system;
(b) a building-wide air handler shut-off; and (c) on-site security. Developers
acknowledge that the City has not made any representation, promise or warranty,
and cannot make any representation, promise or warranty, regarding what action
the City's Planning Commission may take with respect to the Condition No. 43
Amendment. Developers further acknowledge that with respect to the Condition No.
43 Amendment, the City's Planning Commission must hold a noticed public hearing
and comply with applicable laws and ordinances, including CEQA. Developers
further acknowledge that any action of the City's Planning Commission with
respect to the Condition No. 43 Amendment may be appealed to the City Council;
and Developers acknowledge that the City has not made any representation,
promise or warranty, and cannot make any representation, promise or warranty,
regarding what action the City Council may take with respect to such appeal.


 
  16  

--------------------------------------------------------------------------------

 
                        4.2.10   Continuing Permitted Uses for Property. The
Parties agree that, since the following uses were permitted uses under section
V.E-736.2 of the 1989 Zoning Code applicable to the Vesting Map, they shall
continue to be permitted uses governing the development of the Project and
Property: (1) Bar, Tavern, Cocktail Lounge; (2) Car Wash; (3)
Conference/Convention Facility; (4) Department Store; (5) Financial Institution;
(6) Home Occupation; (7) Hotel/Motel; (8) Parking Structure; and (9) Restaurant.
In addition, Residential Attached shall be a conditionally permitted use for the
Project and the Property which may be processed as a modification to the Master
CUP in accordance with the procedures set forth in Chapter 2-19 of the Existing
Zoning Code.
                        4.2.11   Clarification of Minor Modification Procedures.
Developers and the City desire to retain a certain degree of flexibility with
respect to the development of the Project. City acknowledges the conceptual
nature of the Density Bonus CUP and the Master CUP which identify general
locations for buildings, but do not provide elevations or dimensional building
plans. As a result, Developers shall have the discretion, in response to market
conditions, to apply for modifications to the size, shape, design, use, and
location of various land uses and other improvements to be developed on the
Property, and the determination as to whether such modifications shall be deemed
to be "major" or "minor" modifications shall be made by the City in accordance
with the procedures set forth in Chapter 2-19 of the Existing Zoning Code.
Notwithstanding the provisions of Chapter 2-19 or any other provisions of the
Existing Zoning Code, the "Point" System, as opposed to the "trip budget"
system, shall remain the applicable standard for determining the maximum limits
on intensity of development permitted for the Project and the Property.




 
  17  

--------------------------------------------------------------------------------

 
                        4.2.12   Clarification of "Site" Definition. For the
purpose of applying the definition of "site" to the Project, setback
requirements from property lines shall not apply to the property line
surrounding the individual building sites to be developed at the Property.
                        4.2.13   Clarification of Building Setback - Street. For
the purpose of applying the definition of "Building Setback - Street" to the
Project, the Street Setback shall be 30 feet measured from the ultimate face of
curb for Jamboree Road, Michelson Drive, and I-405 Freeway.
                        4.2.14   Method for Calculating Park Fees. All park fees
and park fee credits assessed on the Project for any residential units for park
land dedication or in lieu fees shall be based on a land cost of $415,000 per
acre and a population per dwelling unit of 1.5 person/unit and park credit
amounts as determined for the Project under the Master CUP.
4.2.15   Future Applications for Land Use Approvals. In connection with any
approvals which the City has granted or has the right to make under this
Agreement relating to the Project, the City shall exercise its discretion
consistent with the terms and conditions of this Agreement. Subject to review
for completeness, the City shall accept for processing and shall timely review
and act on all applications for further land use entitlement approvals with
respect to the Project which are called for, required under, or submitted
subsequent to this Agreement.
4.2.16   Future Discretionary Reviews. The City shall retain reasonable
discretionary powers in reviewing and approving non-ministerial applications to
develop the Property which have not been submitted or granted as of the
Effective Date of this Agreement, provided that such reviews and approvals are
conducted and applied by the City in a manner that is consistent with this
Agreement, the Applicable Land Use Regulations, the Existing Approvals, and the
Additional Development Rules, and provided further that any such future
discretionary reviews or approvals do not conflict with the development of the
Project or the land uses, densities or intensities of use, or other matters
permitted by this Agreement unless Developers, in their sole discretion and
without any obligation to do so, consent to such conflicting reviews or
approvals, in which case no amendment of this Agreement would be required. The
City shall not impose any conditions or Exactions in connection with any future
discretionary reviews or approvals which are inconsistent with or conflict with
this Agreement, the Applicable Land Use Regulations, the Existing Approvals, or
the Additional Development Rules, or which materially interfere with the
development of the Project.




 
  18  

--------------------------------------------------------------------------------

 
4.2.17   Subsequent Actions and Approvals. In accordance with the provisions of
section 65866 of the Government Code, nothing in this Agreement shall prevent
the City, in subsequent actions applicable to the development of the Project,
from applying new rules, regulations and policies which do not conflict with
those rules, regulations and policies set forth in the Applicable Land Use
Regulations, the Existing Approvals, the Additional Development Rules, or this
Agreement. However, the City shall not, without the consent of Developers, which
consent may be given or withheld in Developers' sole discretion, take any of the
following actions: (a) reduce the net IBC development points presently allocated
to the Project, (b) modify the permitted uses for the Project or reduce the
density or intensity of all or part of the Project, (c) require any reduction in
the square footage or total number of proposed improvements allowed for the
Project under the Applicable Land Use Regulations and the Existing Approvals, or
(d) attempt to regulate the timing, rate, or phasing of development to be
undertaken in connection with the Project. This list of prohibited actions is
not intended to be exhaustive, but merely illustrative, of the type of actions
that would conflict with this Agreement, the Applicable Land Use Regulations,
the Existing Approvals, or the Additional Development Rules.




 
  19  

--------------------------------------------------------------------------------




                        4.2.18   Subsequent Environmental Review. Consistent
with the provisions of section 21166 of the Public Resources Code, no subsequent
or supplemental environmental impact report shall be required by the City for
subsequent discretionary approvals implementing the Project unless (a)
substantial changes are proposed in the Project which will require major
revisions of the environmental impact reports relied upon for the approval of
this Agreement; (b) substantial changes occur with respect to the circumstances
under which the Project will be undertaken which would require major revisions
in those environmental impact reports; or (c) new information, which was not
known and could not have been known at the time that the environmental impact
reports were certified as complete, becomes available. The Parties acknowledge
and agree that "new information" does not mean the discovery that probabilities
described in environmental documents prepared in connection with the approval of
this Agreement or in connection with the issuance of the Existing Approvals are
becoming or have become realities, but, instead, that the Project will have
significant environmental impacts not previously discussed and the significant
quantitative and qualitative extent of those impacts was not considered as part
of that analysis in the environmental analysis associated with the approval of
this Agreement or the issuance of the Existing Approvals.
                        4.2.19   State and Federal Laws. In the event that state
or federal laws or regulations, enacted or applied after the Effective Date of
this Agreement, prevent or preclude compliance with one or more of the
provisions of this Agreement, such provisions of this Agreement shall be
modified or suspended as may be necessary to comply with such state or federal
laws or regulations and to comply with any City ordinance, resolution or
regulation mandated or required by changes in state or federal laws, regulations
or decisions; provided, however, that this Agreement shall remain in full force
and effect to the extent it is not inconsistent with such laws or regulations
and to the extent such laws or regulations do not render such remaining
provisions impractical or impossible to enforce. The procedures to be used in
the event of any modification of this Agreement pursuant to this section 4.2.19
shall be the following:


 
  20  

--------------------------------------------------------------------------------




                                (a)   Notice and Copies. In the event that: (i)
existing state or federal laws, regulations or decisions, or (ii) such laws,
regulations or decisions which are enacted or adjudicated after the Effective
Date, or (iii) the action or inaction of any other affected governmental
jurisdiction, prevents or precludes compliance with any provision of this
Agreement or requires changes in the Applicable Land Use Regulations, the
Existing Approvals, the Additional Development Rules, or other programs or
actions of the City, each Party with knowledge of the same shall provide the
other Party with: (1) written notice of such state or federal restriction; (2) a
copy of such law, regulation or decision; and (3) a statement of the perceived
conflict with the provisions of this Agreement, the Applicable Land Use
Regulations, the Existing Approvals, the Additional Development Rules, or other
programs or actions and of the proposed course of action of the Party giving the
notice to modify or suspend this Agreement, the Applicable Land Use Regulations,
the Existing Approvals, the Additional Development Rules, or other programs or
actions as may be necessary to comply with such state or federal laws,
regulations, and decisions.
                                (b)    Modification Conference. The Parties
shall, within thirty (30) days of notice pursuant to paragraph (a) of this
section 4.2.19, meet and confer in good faith in a reasonable attempt to modify
this Agreement, the Applicable Land Use Regulations, the Existing Approvals, the
Additional Development Rules, or other programs or actions if and as necessary
to comply with such federal or state law, regulation or decision.
                                (c)    Council Hearings. In the event that the
Parties are unable to reach agreement on the effect of such federal or state
law, regulation or decision upon this Agreement, the Applicable Land Use
Regulations, the Existing Approvals, the Additional Development Rules, or other
programs or actions, the matter shall be scheduled for a public hearing before
the Irvine City Council. Ten (10) days' written notice of such hearing shall be
given, pursuant to Government Code section 65867. At such hearing, the Irvine
City Council shall determine the exact modification or suspension necessitated
by such federal or state law or regulation. Developers, at the hearing, shall
have the right to offer oral and written testimony. Any modification or
suspension shall be no more than is necessary for the Agreement to comply with
the newly enacted state or federal regulation and shall be taken by the
affirmative vote of not less than a majority (three (3) members) of the Irvine
City Council. In the event of such modification or suspension pursuant to this
section 4.2.19, this Agreement shall remain in full force and effect to the
extent that performance of the remaining provisions would not materially
adversely affect the economic feasibility of the Project. If as a result of
modification or suspension pursuant to this section 4.2.19, the performance of
the remaining provisions would materially adversely affect the economic
feasibility of the Project, as determined by Developers, this Agreement may be
terminated by Developers upon sixty (60) days' prior written notice to the City.

 
  21  

--------------------------------------------------------------------------------




                        4.2.20   Later-Enacted Regulations. In the event that,
after the Effective Date of this Agreement, the City adopts new rules,
regulations, or policies that would have general application to all properties
and projects within the IBC, but would otherwise be in conflict with or
inconsistent with the Applicable Land Use Regulations, the Existing Approvals,
or the Additional Development Rules, Developers may nevertheless elect to become
subject to such new rules, regulations, or policies, by providing written
notification to the City. Such written notification to the City shall be deemed
to make such new rules, regulations or policies a part of the Additional
Development Rules.


 
  22  

--------------------------------------------------------------------------------

 
                4.3   Superseding Effect of Additional Development Rules.  In
the event that any existing or future terms or conditions of any of the
Additional Development Rules are deemed by the City to be inconsistent with or
in conflict with any of the terms or conditions of any of the Applicable Land
Use Regulations or the Existing Approvals, then the Additional Development Rules
shall be deemed to supersede and take precedence over any such Applicable Land
Use Regulations or Existing Approvals with which they are deemed to be in
conflict.
        5.   Public Benefits. At the time of issuance of building permits for
the density bonus residential units covered by the Density Bonus CUP, Developers
shall pay IBC Fees to the City in the amount $3,734.00 for each residential unit
for which a building permit is issued. If building permits are ultimately
obtained for all 360 density bonus residential units covered by the Density
Bonus CUP, Developers' total payment to the City shall be $1,344,240.00 in
additional IBC Fees for such residential units. The provisions of this section 5
regarding Developers' obligation to pay IBC Fees to the City in the amount of
$3,734.00 for each Density Bonus CUP residential unit for which a building
permit is issued shall survive the expiration or earlier termination of this
Agreement, unless such termination occurs pursuant to sections 4.2.19(c), 6.3.2,
or 8.3 of this Agreement. However, a termination of this Development Agreement
under sections 4.2.19(c), 6.3.2, or 8.3 shall not, in any subsequent dispute
between the Parties regarding the payment of IBC Fees for the residential units
covered by the Density Bonus CUP, create any presumption regarding the existence
or non-existence of any obligation on the part of Developers to pay such IBC
Fees for such residential units.
        6.   Binding Effect of Agreement.
                6.1   City Bound By Agreement.  This Agreement shall be binding
upon the City and all of its decision-making bodies, commissions, agencies,
committees, and authorities, as well as its populace, in accordance with and
subject to the terms and conditions herein, notwithstanding any subsequent
action of the City, whether taken by ordinance, resolution, initiative, or
otherwise; and the City acknowledges that, by executing this Agreement and
relying thereon, the Developers have obtained a vested right to require that the
Applicable Land Use Regulations, the Existing Approvals, and the Additional
Development Rules shall govern the development of the Property and shall allow
the entire Project to be completed, subject to the terms and conditions of this
Agreement. The City further acknowledges that it has entered into this Agreement
in order to secure the public benefits conferred upon it hereunder to protect
the public health, safety and welfare of the City and its residents, and this
Agreement is an essential element in the achievement of those goals.



 
  23  

--------------------------------------------------------------------------------




                6.2   Enforcement. Unless amended or terminated as provided
herein, or modified or suspended pursuant to Government Code section 65869.5,
this Agreement shall be enforceable by any of the Parties, notwithstanding any
change in any applicable general or specific plan, zoning, subdivision or
building regulation or other applicable ordinance or regulation adopted by the
City (or by the voters of the City unless found by a court of competent and
prevailing jurisdiction to prevail over this Agreement) which alters or amends
the Applicable Land Use Regulations, the Existing Approvals, or the Additional
Development Rules, including the timing of the development of the Project.
                6.3    Initiative or Other Voter-Approved Measures.
                      6.3.1   Notwithstanding the provisions of section 8.1
below, Developers, in their discretion, shall be allowed, by means of an
arbitration initiated pursuant to section 8 below or by means of a mandamus
action filed in the Orange County Superior Court, to challenge the legality or
applicability of, or to otherwise seek to set aside, a proposed or enacted
initiative, ordinance, moratorium, limitation, or other voter-approved measure
(collectively "Measure") that purports to invalidate or prevail over, or is
otherwise claimed by Developers to be unlawful or in conflict with all or any
portion of this Agreement. Such challenge may be brought either as a
pre-election challenge prior to the vote on such proposed Measure, or as a
post-election challenge following the passage of such Measure. In the event that
either a Final Determination (as defined in section 8.2 (iii) below) issued by a
neutral arbitrator or a writ of mandate issued by a court of law upholds the
challenge by Developers, invalidates the Measure, or in any way results in a
determination that the Project, the Property, or Developers are not subject to
such Measure, then, unless the provisions of section 8.3 are satisfied,
Developers shall have no right to seek any monetary damages against the City by
reason of the Measure.


 
  24  

--------------------------------------------------------------------------------




                    6.3.2   Should the Measure be determined by an arbitrator or
court of law to invalidate or prevail over all or any part of this Agreement,
and, as a result thereof, Developers are prevented from, or are otherwise unable
to continue developing the Property and completing the Project in accordance
with the terms of this Agreement, including, but not limited to, the timing
provisions of section 4.2.2, then (a) Developers shall be entitled, in their
sole discretion and with thirty (30) days' written notice to the City, to
terminate this Agreement upon their determining, in their sole discretion, that
the economic feasibility of the Project and the continued viability of this
Agreement have been adversely affected to a material degree and (b) the
provisions of section 5 above to pay IBC Fees for the residential units covered
by the Density Bonus CUP shall be deemed to have been deleted from this
Agreement and shall be of no further force or effect with respect to any Density
Bonus CUP residential units for which building permits are applied for
thereafter; provided, however, that in any subsequent dispute between the City
and Developers regarding the payment of IBC Fees for the residential units
covered by the Density Bonus CUP, the deletion of section 5 of this Agreement
shall not create any presumption regarding the existence or non-existence of any
obligation on the part of Developers to pay such IBC Fees for such residential
units. A termination of this Agreement pursuant to this section 6.3.1 shall not,
in any subsequent dispute between the Parties regarding the payment of IBC Fees
for the residential units covered by the Density Bonus CUP, create any
presumption regarding the existence or non-existence of any obligation on the
part of Developers to pay such IBC Fees for such residential units.


 
  25  

--------------------------------------------------------------------------------

 
                  6.4   Appeal. Nothing in this Agreement shall be deemed to
limit Developers' right to appeal any such determination that such initiative,
ordinance, moratorium, limitation or other measure invalidates or prevails over
all or any part of this Agreement.
            7.    Annual Review. As required by section 65865.1 of the
Government Code, City shall conduct reviews of this Agreement at least once
every twelve (12) month period from the Effective Date. Such annual reviews
shall be held for the limited purpose of allowing Developers to demonstrate, as
and when applicable, their good faith compliance with their obligations under
section 5 of this Agreement. City shall notify Developers in writing of each
date of review at least thirty (30) days prior thereto.
            8.    Arbitration: Damages.
8.1   During the period of time that this Agreement remains in effect and is not
otherwise terminated in accordance with its terms, and except for the mandamus
action authorized by section 6.3.1, any controversies, disputes, or claims of
whatever nature (collectively, the "Dispute") arising out of, based upon, or
relating to (a) the interpretation, enforcement, performance, or breach of any
of the provisions of this Agreement, or (b) the respective rights or duties of
any the Parties under the Existing Approvals, the Applicable Land Use
Regulations, or the Additional Development Rules, shall be resolved solely and
exclusively by final and binding arbitration conducted in accordance with the
procedures set forth below.
8.2   Arbitration shall be commenced by a Party giving written notice of
arbitration to the other Party or Parties to the Dispute. No later than thirty
(30) days after such notice of arbitration is given, all Parties to the Dispute
shall submit to final and binding arbitration of the Dispute in Orange County,
California, before a retired judge from the panel of jurists at the Orange
County, California office of the Judicial Arbitration & Mediation Services, Inc.
("JAMS") in accordance with (a) the California Arbitration Act ("Act") Code of
Civil Procedure, sections 1280 et seq., (as the Act may exist at the time of
signing this Agreement), except as such statutory provisions may be modified
hereinbelow in which case such modifications shall govern and (b) the JAMS
Comprehensive Arbitration Rules & Procedures in effect at JAMS at the time of
the demand for arbitration, except as such Rules may be modified by the
following provisions:


 
  26  

--------------------------------------------------------------------------------




                            (i)    the notice of arbitration shall include a
short statement of the factual basis of the Dispute and shall specify the
respective claims of each Party to the arbitration;
                            (ii)    Except for the award of any monetary damages
which shall be prohibited in the arbitration, the neutral arbitrator shall have
the power and authority to award any equitable, provisional, or extraordinary
relief or remedy that the Orange County Superior Court could order or grant,
including, without limitation, specific performance of any duty or obligation
arising under the Agreement, the issuance of any temporary, preliminary, or
permanent injunctive relief, or the issuance of any extraordinary relief, such
as a writ of mandate;
                            (iii)    the neutral arbitrator shall conduct the
arbitration in such a manner that a final award or determination (the "Final
Determination"), which shall not include any monetary damages, is made or
rendered as soon as is reasonably practicable, but in no event later than ninety
(90) days after service of the notice of arbitration or twenty (20) days after
the conclusion of the arbitration hearing, whichever is earlier in time. In
rendering the Final Determination, the arbitrator shall set forth in writing the
reasons for the decision. The Final Determination, shall be final and binding
upon the Parties to the arbitration without appeal or review except as permitted
by the Act. Any Party to the arbitration may apply to the Orange County Superior
Court for entry and enforcement of judgment based on the Final Determination;
                            (iv)    The prevailing Party or Parties in the
arbitration of the Dispute shall be entitled to recover its/their attorney's
fees, costs, and expenses which are reasonably incurred from the non-prevailing
Party or Parties to the arbitration. In addition, the neutral arbitrator shall
award to the prevailing Party or Parties in the arbitration its/their share of
(a) the arbitrator's fees and expenses and (b) the administrative fees of the
arbitration; and

 
  27  

--------------------------------------------------------------------------------




                    (v)   Pursuant to section 1283.1 of the Code of Civil
Procedure, the provisions of section 1283.05, as well as any further amendments
thereto, are hereby made applicable to the arbitration of any Dispute under this
Agreement.
                      8.3   In the event that, within thirty (30) days of
receipt of notice of Final Determination or within such additional time as the
arbitrator may allow upon a showing of good cause, any non-prevailing Party or
Parties to the arbitration fail(s) or refuse(s) to comply with any award of
relief, or other remedy or ruling, granted in connection with the Final
Determination, then such non-compliance shall constitute a material breach of
this Agreement. In the event that, within thirty (30) days of receipt of notice
of a writ of mandate issued in favor of Developers pursuant to section 6.3.1, or
within such additional time as the court may allow upon a showing of good cause,
the City fails or refuses to comply with the terms of such writ, such
non-compliance shall likewise constitute a material breach of this Agreement.
Upon the occurrence of a breach pursuant this section 8.3, a prevailing Party in
the arbitration or litigation, as the case may be, may elect, in its sole
discretion, to terminate this Agreement as to such breaching Party or Parties
and may thereafter file a legal action against such Party or Parties seeking all
available legal and equitable remedies, including monetary damages. Until this
Agreement expires by its own terms, or is earlier terminated under this section
8.3, the provisions of this section 8.3 shall be the exclusive method by which
any Party may file suit against another Party or Parties to this Agreement
seeking monetary damages for any claims or liabilities arising under, based
upon, or relating to this Agreement, or any of the Existing Approvals,
Applicable Land Use Regulations, or Additional Development Rules.




  28  

--------------------------------------------------------------------------------

 
            9.    Estoppel Certificate. Any of the Parties may, at any time, and
from time to time, deliver written notice to another Party requesting such Party
to certify in writing that, to the knowledge of the certifying Party, (i) this
Agreement is in full force and effect and a binding obligation of the Parties,
(ii) this Agreement has not been amended or modified either orally or in
writing, or, if so amended or modified, identifying the amendments or
modifications, (iii) the requesting Party is not in default in the performance
of its obligations under this Agreement, or if in default, to describe therein
the nature and extent of any such default, or (iv) any other reasonable
information requested. A Party receiving a request hereunder shall execute and
return such certificate within thirty (30) days following the receipt thereof
The City's Director of Community Development shall have the right to execute any
certificate requested by Developers hereunder.
            10.    Encumbrances and Mortgage Protection.
            10.1   Discretion to Encumber. This Agreement shall notprevent or
limit Developers, in any manner, at Developers' sole discretion, from
encumbering the Property or any portion of the Property, or any improvement on
the Property, by any mortgage, deed of trust, UCC Financing Statement or fixture
filing or other security device securing the placement or replacement of
financing with respect to the Property or its development.
            10.2   Mortgagee Rights and Obligations.
                10.2.1 Subordination. The lien of any existing or future deeds
of trust recorded against all or any part of the Property shall be superior and
senior to any lien created by this Agreement on the recordation thereof. At the
request of any lender whose loan will be secured by a deed of trust on all or
any part of the Property, the City shall execute a subordination agreement,
subordinating its interest hereunder to the lien of such deed of trust, which
subordination agreement shall be subject to the reasonable approval of the City.
Notwithstanding the foregoing: (i) at the option of the Mortgagee any
foreclosure of any such deed of trust shall not serve to extinguish or terminate
this Agreement, provided that in no event shall any dedications or conveyances
(or offers of dedication or conveyance) made by Developers to the City be
affected or reversed and, provided further, that any IBC Fees then owing to the
City under section 5 above shall be paid to the City and any future IBC Fees
required under section 5 shall continue to be paid in a timely manner; and (ii)
the lien of any bond, tax or assessment shall be superior to the lien of any
deed of trust and this Agreement.


 
  29  

--------------------------------------------------------------------------------




                        10.2.2     No Impairment of Lien. Neither entering into
this Agreement nor a breach of this Agreement shall defeat, render invalid,
diminish or impair the lien of any existing or future mortgagee or deed of trust
on the Property made in good faith and for value.
                        10.2.3     Election to Assume Obligations. Except as
provided to the contrary in this Agreement, no Mortgagee (a) shall have an
obligation or duty under this Agreement to perform the obligations of Developers
or other affirmative covenants of Developers hereunder, or to guarantee such
performance, (b) shall be liable for any default or monetary obligation or duty
under this Agreement to perform the obligations of Developers or other
affirmative covenants of Developers hereunder, or to guarantee such performance,
or (c) shall be liable for any default or monetary obligations of Developers
arising prior to acquisition of title to all or a portion of the Property by
such Mortgagee. Notwithstanding the foregoing, however, if a Mortgagee acquires
a portion of the Property through foreclosure or otherwise and elects to
develop, in accordance with the Existing Approvals and the provisions of this
Agreement, that portion of the Property acquired by the Mortgagee, then the
Mortgagee shall be required to assume and perform the obligations or other
affirmative covenants of Developers under this Agreement. Any termination of
this Agreement which may occur as a result of a breach or default on the part of
a Mortgagee shall be limited to that Mortgagee only and to that portion of the
Property acquired by such Mortgagee, and shall not cause the Agreement to be
terminated as to any other portion of the Property or as to any of the
Developers (or their successors or assigns) that continue to hold rights or
interests in the Property.




  30  

--------------------------------------------------------------------------------




                      10.2.4     Request to Modify. The City acknowledges that
the lenders providing financing for the Project may require certain
modifications to this Agreement and the City agrees, upon request from time to
time, to meet with Developers or representatives of such lenders to negotiate in
good faith any such requirement for modification. To the extent that Irvine City
Council action is required in order to lawfully adopt the requested modification
to this Agreement, the Irvine City Council shall promptly and reasonably
consider the request, without imposing any additional conditions, dedications,
or Exactions on Developers so long as such requested modification(s) do(es) not
materially affect the terms of this Agreement.
                11.    Assignment. Developers shall have the right to sell,
transfer, or assign the Property in whole or in part to any person, partnership,
joint venture, corporation, or other entity at any time during the term of this
Agreement, provided, however, that any such assignment shall include the
assignment and assumption of the rights, duties, and obligations arising under
or from this Agreement.
                12.    Successors and Assigns.
    12.1   As provided in Section 65868.5 of the Government Code, and except as
otherwise provided in this Agreement, all of the terms, provisions, covenants
and obligations contained in this Agreement shall be binding upon the Parties
and their respective heirs, successors and assigns, and all other persons or
entities acquiring all or any portion of the Property, or any interest therein,
whether by operation of law or in any manner whatsoever.
    12.2   In the event that a successor, assign, or transferee (collectively,
"Assignee") of any of the Developers seeks to develop, in accordance with the
Existing Approvals and the provisions of this Agreement, that portion of the
Property acquired by such Assignee, then such Assignee shall be required to
perform the obligations or other affirmative covenants of Developers under this
Agreement and, in that event, any failure of such Assignee to perform or comply
with such obligations or covenants shall be subject to the default provisions
set forth in sections 8.1 and 8.2 above. Any termination of the Agreement which
may occur as a result of a default on the part of an Assignee of any of the
Developers shall be limited to that Assignee only and to that portion of the
Property acquired by such Assignee and shall not cause the Agreement to be
terminated as to any other portion of the Property or as to any of the
Developers (or their successors or assigns) that continue to hold rights or
interests in the Property.


 
  31  

--------------------------------------------------------------------------------




                    12.3   Notwithstanding any provisions of this Agreement to
the contrary, but subject to section 12.4 below, the burdens, obligations, and
duties of this Agreement shall terminate as to any lot, residential dwelling
unit, or office, commercial, industrial or other nonresidential space (a
"Constructed Parcel") which has been finally constructed and individually (and
not in "bulk") leased or sold to the purchaser or user thereof, and for which
the City has issued an occupancy permit or notice of completion of construction;
and thereupon and without the execution or recordation of any further document
or instrument, such Constructed Parcel shall be released from and no longer be
subject to or burdened by the provisions of this Agreement, provided, however,
that the benefits of this Agreement shall continue to run as to any such
Constructed Parcel until a building is constructed on such Constructed Parcel
and a final certificate of occupancy or notice of completion of construction is
issued for such building at which time this Agreement shall terminate as to such
Constructed Parcel.
    12.4   Notwithstanding the provisions of section 12.3, in the event that,
during the term of this Agreement, any entity in which Crow Development has a
direct or indirect ownership interest acquires or holds title to any Constructed
Parcel as to which this Agreement has been terminated under section 12.3, then,
upon the written consent of Crow Development, which consent may be given or
withheld in Crow Development's sole discretion, the benefits and burdens of this
Agreement, and all provisions hereof, shall once again be applicable to such
Parcel and it shall again be considered part of the Property subject to this
Agreement.




  32  

--------------------------------------------------------------------------------

 
                13.   Notices. Any and all notices, demands or other
communications ("Notices") required or desired to be given hereunder by any
Party or to any mortgagee shall be in writing and shall be validly given or made
by any of the following methods: (i) by personal delivery; (ii) by facsimile
transmission if also concurrently deposited for delivery by United States mail
in the manner described in subparagraph (iii); (iii) by deposit in the United
States mail, certified or registered, postage prepaid; or (iv) by delivery by a
same-day or overnight courier (e.g. Federal Express, Overnight Express, etc.).
Notices delivered personally or by courier shall be conclusively deemed made at
the time of such personal delivery or refusal to accept delivery. Notice served
by facsimile transmission shall conclusively be deemed to have been made as of
the earlier of (a) the first business day following the date of transmission to
the facsimile number, if any, set forth below, so long as the sender has
reasonable confirmation of the receipt by the receiving facsimile machine of the
facsimile transmission; or (b) the effective date of receipt of the concurrently
mailed copy of the Notice. Notices delivered by mail shall conclusively be
deemed delivered three (3) business days after the deposit thereof in the United
States mail addressed to the party to whom such Notice is to be given. Any Party
hereto may change its address or facsimile number for the purpose of receiving
Notices as herein provided by a written notice given in the manner aforesaid to
the other Party or Parties hereto. Notices shall be directed as follows:
 
                If to City:               City of Irvine
                                One Civic Center Plaza
                                P.O. Box 19575
                                Irvine, California 92623-9575
                                Attention: Director of Community Development
                                FAX: (949) 724-6440




                If to Developers:      Crow Winthrop Development Limited
Partnership
                                Shops at Park Place LLC
                                3121 Michelson Drive LLC
                                3161 Michelson Drive LLC
                                Park Place Parking Company LLC
                                Park Place Hotel Company LLC
                                Park Place Residential Highrise I LLC
                                Park Place Development LLC
                                c/o Crow Winthrop Development Limited
Partnership
                                3311 Michelson Drive
                                Irvine, California 92612
                                FAX: (949) 553-1154


 
  33  

--------------------------------------------------------------------------------




                With a copy to:   Rus, Miliband & Smith
A Professional Corporation
2600 Michelson Drive, Suite 700
Irvine, California 92612
Attention: Joel S. Miliband
FAX: (949) 252-1514


                To a Mortgagee:   To the address set forth in such Mortgagee's
request for notification provision to Section 10.2 above
 
                14.   Additional Provisions.


                    14.1   Relationship of Parties. The Parties understand and
agree that the Project is a private development, that none of the Parties is
acting as the agent of the other Parties in any respect hereunder, and that each
Party is an independent contractor. The Parties further understand and agree
that none of the terms or provisions of this Agreement is intended to, nor
shall, be deemed to create a partnership, joint venture, or joint enterprise
between or among the Parties.

                    14.2     Modification or Amendment. This Agreement may be
amended from time to time by mutual written consent of the City and all of the
Developers then still in existence. No amendment of this Agreement shall be
valid unless in writing and signed by duly authorized representatives of the
City and all Developers then still in existence.

                    14.3     No Third-Party Beneficiaries. Except as provided in
section 12.1, this Agreement is made and entered into for the sole protection
and benefit of the Parties and their successors and assigns. Except as may
expressly be provided in this Agreement, no other person or entity shall have
any rights or interests based upon any provision of this Agreement and there
shall be no third-party beneficiaries under this Agreement.
                    14.4     Not a Public Dedication. Nothing contained herein
shall be deemed to be a gift or dedication of the Property, or of the Project,
or portion thereof, to the general public, for the general public, or for any
public use or purpose whatsoever, it being the intention and understanding of
the Parties that this Agreement be strictly limited to and for the purposes
herein expressed for the development of the Project as private property. Prior
to dedication, Developers shall have the right to prevent or prohibit the use of
the Property, or the Project, or any portion thereof, including common areas and
building and improvements located thereon, by any person for any purpose
inimical to the operation of a private, integrated, mixed-use Project as
contemplated by this Agreement.


 
  34  

--------------------------------------------------------------------------------




                    14.5   Severability. If any term, provision, covenant or
condition of this Agreement shall be determined invalid, void or unenforceable
by judgment or court order, the remainder of this Agreement shall remain in full
force and effect, unless enforcement of this Agreement as so invalidated would
be unreasonable or grossly inequitable under all the circumstances or would
frustrate the purposes of this Agreement.
                    14.6   Exhibits. The Exhibits listed in the Table of
Contents, to which reference is made herein, are deemed incorporated into this
Agreement in their entirety by reference thereto.
                    14.7   Entire Agreement. This Agreement and the Exhibits
hereto contain all the representations and the entire agreement between the
Parties with respect to the subject matter hereof. Except as otherwise specified
in this Agreement and the Exhibits hereto, any prior correspondence, memoranda,
agreements, warranties or representations are superseded in total by this
Agreement and Exhibits hereto.
                    14.8     Governing Law; Venue. This Agreement, and the
rights and obligations of the Parties, shall be governed by and interpreted in
accordance with the laws of the State of California. The Parties agree that the
Superior Court of the County of Orange, Central Justice Center, and the United
States District Court for the Central District of California, Santa Ana
Division, shall have exclusive jurisdiction over any litigation between the
Parties arising out of or relating to this Agreement.
                    14.9     Consistency with Laws in Force. The City finds,
based upon all information made available to the City prior to or concurrently
with the execution of this Agreement, that there are no rules, regulations,
ordinances, statutes, or official policies, of, or applicable to, the City in
force as of the date of execution of this Agreement that would prohibit or
prevent the execution, effectiveness or enforcement of any terms or conditions
of this Agreement.


 
  35  

--------------------------------------------------------------------------------




                    14.10   Justifiable Reliance. The City acknowledges that in
investing money and the planning efforts in the Project, and in commencing
construction of the Project, Developers will be relying upon the City's
covenants contained in this Agreement and upon the enforceability of this
Agreement, and the City agrees that Developers may and will be reasonably and
justifiably relying upon the City's covenants contained in this Agreement and
the enforceability hereof in so doing.
                    14.11   Consent. Where the consent or approval of the City,
or Developers, is required or necessary under this Agreement, the consent or
approval shall not be unreasonably withheld, delayed, or conditioned unless
otherwise provided herein.
                    14.12   Covenant of Cooperation. The City and Developers
shall cooperate and deal with each other in good faith, and assist each other in
the performance of the provisions of this Agreement. Subject to their right to
protest any such requirements, Developers may from time to time apply for and
obtain such other additional permits and approvals as may be required by other
governmental or quasi-governmental agencies and utility companies having
jurisdiction over the Project in connection with the development of, or
provision of services to, the Project. The City shall cooperate with Developers
in their efforts to obtain such permits and approvals, and, from time to time at
the request of Developers and, at no cost to the City, attempt with due
diligence and in good faith enter into binding agreements to assure the
availability of such permits and approvals or services, provided such agreements
are reasonable and not detrimental to the City.
                    14.13     Nonliability of City Officers and Employees. No
official, officer, employee, agent, or representative of the City, acting in
his/her official capacity, shall be personally liable to Developers, or any of
their respective successors, transferees, assigns, or mortgagees, for any loss,
costs, damage, claim, liability, or judgment, in any way arising out of or
connected to this Agreement, or any of the Applicable Land Use Regulations,
Existing Approvals, or Additional Development Rules, or for any act or omission
on the part of the City or such official, officer, employee, agent, or
representative with respect to Developers or their respective successors,
transferees, assigns or mortgagees.


 
  36  

--------------------------------------------------------------------------------




                    14.14   Nonliability of Developers' Members, Officers and
Employees. No member, officer, director, employee, agent, representative,
shareholder, partner, joint venturer, investor, parent or subsidiary corporation
or other affiliate of Developers or any of Developers' successors, transferees,
assigns, or mortgagees, shall be personally liable to the City, or any successor
or assign, for any loss, costs, damage, claim, liability, or judgment, arising
out of or connected to this Agreement, or any of the Applicable Land Use
Regulations, Existing Approvals, or Additional Development Rules, or any of the
Additional Development Rules, or for any act or omission on the part of
Developers or any of Developers' successors, transferees, assigns, or
mortgagees, or any of their respective members, officers, directors, employees,
agents, representatives, shareholders, partners, joint venturers, investors,
parents or subsidiary corporations or other affiliates.
                    14.15   Eminent Domain. No provision of this Agreement shall
be construed to limit or restrict the exercise by the City of its power of
eminent domain.
                    14.16   Termination. Except as otherwise provided above,
this Agreement may be terminated only by the mutual written consent of the City
and all of the Developers that are then still in existence.
                    14.17   Attorneys' Fees. In the event of any dispute, claim,
or litigation based upon, arising out of, or relating to, the breach,
enforcement, or interpretation of any of the provisions of this Agreement, the
prevailing Party or Parties in such dispute, claim, or litigation shall be
entitled to recover its/their attorneys' fees, costs and expenses, which are
reasonably incurred, from the non-prevailing Party or Parties.


 
  37  

--------------------------------------------------------------------------------




14.18   Waiver. Failure by a Party to insist upon the strict performance of any
of the provisions of this Agreement by any other Party shall not constitute
waiver of such Party's right to demand strict compliance by such other Party in
the future. All waivers must be in writing to be effective or binding upon the
waiving Party.
14.19   Recordation. This Agreement shall be recorded in the official Records of
the County of Orange within ten (10) days following the Effective Date in
accordance with Government Code section 65868.5.
14.20   Time. Time is of the essence of this Agreement and of each and every
term and condition hereof.
14.21   Construction. The provisions of this Agreement and the Exhibits hereto
shall be construed as a whole according to their common meaning and not strictly
for or against any Party and consistent with the provisions hereof, in order to
achieve the objectives and purposes of the Parties. The captions preceding the
text of each section, subsection, and the Table of Contents hereof are included
only for convenience of reference and shall be disregarded in the construction
and interpretation of this Agreement. Wherever required by the context, the
singular shall include the plural and vice versa, and the masculine gender shall
include the feminine or neuter genders, or vice versa.
14.22   Signature Pages. For convenience, the signatures of the Parties to this
Agreement may be executed and acknowledged on separate pages which, when
attached to this Agreement, shall constitute one complete Agreement.
 

    38  

--------------------------------------------------------------------------------

 

    
            IN WITNESS WHEREOF, the Parties have executed this Agreement as of
the date and year first above-written.


Dated:   10/14/02                             CITY OF IRVINE,
                                      a municipal corporation
 
                                          By:   /s/ Larry
Agran                                          
                                        Mayor


ATTEST:


By:  /s/ Jeri L. Stately                                      
City Clerk




APPROVED AS TO FORM:


RUTAN & TUCKER LLP


By:  /s/ Joel D. Kuperberg                                       
Joel D. Kuperberg
City Attorney




[SIGNATURES CONTINUED ON FOLLOWING PAGE]





    39  

--------------------------------------------------------------------------------

 

 


CROW WINTHROP DEVELOPMENT LIMITED PARTNERSHIP,
A Maryland limited partnership
 
By:   CROW IRVINE #2,
  a California limited partnership
  its general partner
 
                          By:   CROW IRVINE #1 LIMITED PARTNERSHIP,
                              a Texas limited partnership
                              its general partner
 
Dated:  10/17/02              By:  /s/ William H. Lane,
Jr.                                       
William H. Lane, Jr.
Managing General Partner
 
                  SHOPS AT PARK PLACE LLC,
                  A Delaware limited liability company


                  By:   CROW WINTHROP DEVELOPMENT LIMITED PARTNERSHIP,
A Maryland limited partnership
Its managing member


By:   CROW IRVINE #2,
          a California limited partnership
          its general partner


                   By:   CROW IRVINE #1 LIMITED PARTNERSHIP,
                                     a Texas limite partnership
                                     its general partner




Dated:       10/17/02                   By:  /s/ William H. Lane,
Jr.                            
    William H. Lane, Jr.
    Managing Genera1 Partner






[SIGNATURES CONTINUED ON FOLLOWING PAGE]



    40  

--------------------------------------------------------------------------------

 

 
3121 MICHELSON DRIVE LLC,
A Delaware limited liability company


By:   CROW WINTHROP DEVELOPMENT LIMITED PARTNERSHIP,
  A Maryland limited partnership
  Its managing member
 
  By:   CROW IRVINE #2,
    a California limited partnership
    its general partner
 
                            By:   CROW IRVINE #1 LIMITED PARTNERSHIP,
                                  a Texas limited partnership
                                  its general partner
 
 
Dated:  10/17/02                By:  /s/ William H. Lane,
Jr.                                                   
                                        William H. Lane, Jr.
                                        Managing General Partner
 
 
3161 MICHELSON DRIVE LLC,
A Delaware limited liability company


                By:   CROW WINTHROP DEVELOPMENT LIMITED PARTNERSHIP,
                      A Maryland limited partnership
                      Its managing member .


              By:   CROW IRVINE #2,
                            a California limited partnership
                            its general partner
 
                            By:   CROW IRVINE #1 LIMITED PARTNERSHIP,
                                  a Texas limited partnership
                                  its general partner
 
Dated:   10/17/02                By:  /s/ William H. Lane,
Jr.                            
William H. Lane, Jr.
Managing General Partner


[SIGNATURES CONTINUED ON FOLLOWING PAGE]



    41  

--------------------------------------------------------------------------------

 

 
                PARK PLACE PARKING COMPANY LLC,
        A Delaware limited liability company


By:   CROW WINTHROP DEVELOPMENT LIMITED PARTNERSHIP,
                      A Maryland limited partnership
                      Its managing member


                      By:   CROW IRVINE #2,
                            a California limited partnership
                            its general partner


                            By:   CROW IRVINE #1 LIMITED PARTNERSHIP,
                                  a Texas limited partnership
                                  its general partner
 
 
Dated:   10/17/02                  By:  /s/ William H. Lane,
Jr.                               
            William H. Lane, Jr.
            Managing General Partner
 
                PARK PLACE HOTEL COMPANY LLC,
        A Delaware limited liability company


        By:   CROW WINTHROP DEVELOPMENT LIMITED PARTNERSHIP,
                      A Maryland limited partnership
                      Its managing member


                      By:   CROW IRVINE #2,
                            a California limited partnership
                            its general partner


                            By:   CROW IRVINE I LIMITED PARTNERSHIP,
                                  a Texas limited partnership
                                  its general partner




Dated:   10/17/02                By:  /s/ William H. Lane,
Jr.                             
            William H. Lane Jr.
            Managing General Partner
 


[SIGNATURES CONTINUED ON FOLLOWING PAGE]
 



    42  

--------------------------------------------------------------------------------

 

 
                PARK PLACE RESIDENTIAL HIGHRISE I LLC,
        A California limited liability company


        By:   CROW WINTHROP DEVELOPMENT LIMITED PARTNERSHIP,
                      A Maryland limited partnership
                      Its managing member


                      By:   CROW IRVINE #2,
                            a California limited partnership
                            its general partner


                            By:   CROW IRVINE #1 LIMITED PARTNERSHIP,
                                  a Texas limited partnership
                                  its general partner




Dated:   10/17/02                  By:  /s/ William H. Lane,
Jr.                               
            William H. Lane, Jr.
            Managing General Partner
 
        PARK PLACE DEVELOPMENT LLC,
        A Delaware limited liability company


                By:   CROW WINTHROP DEVELOPMENT LIMITED PARTNERSHIP,
                      A Maryland limited partnership
                      Its managing member


                      By:   CROW IRVINE #2,
                            a California limited partnership
                            its general partner


                            By:   CROW IRVINE #1 LIMITED PARTNERSHIP,
                                  a Texas limited partnership
                                  its general partner




Dated:   10/17/02                     By:  /s/ William H. Lane,
Jr.                               
            William H. Lane, Jr.
            Managing General Partner
 

    43  

--------------------------------------------------------------------------------

 

 